Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

On 6/30/22 Applicant filed an amendment to place the claims into condition for allowance in view of a final office action of 5/2/22 which indicated claim 33 to be allowable if rolled up. The applicant pursuant to an interview has filed a supplemental amendment on 7/12/22 to correct a claim dependency concern re: claims 34, 35.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 22-32,34-41 are allowed.

The following art of record was formally cited, US Patent 10210577 to Davis and US Patent Publication 20140222469 to Stahl.  On further interference search, US Patent Publication 20220198562 to Cella was identified.


The following non-patent literature from IP.com is relevant;
"Multi-variate high order moments" (Year: 1999)
Research on Insurance Pricing" (Year: 2010)

None of the art of record or non-patent literature teaches or suggests the following portion from applicant claim 22

“performing virtual environment operations to present a plurality of records related to the real environment, the virtual environment operations comprising:
presenting the user a representative map of the real environment;
receiving identifying information for a tangible object associated with the real environment;
storing the identifying information in at least one data store, the identifying information comprising a representative location in the representative map corresponding to a real location in the real environment, and a unique identifier;
generating a representative object in the representative map at the representative location;
selecting a second at least one API to query for additional information related to the tangible object;
submitting at least one query to each of the second at least one API;
evaluating at least one return response received from the second at least one API to identify potential information of interest;
determining whether to link each identified piece of information of interest to the representative object and, upon determining to link, generating a link associating the identified piece of information with the representative object; and,
in response to a signal corresponding to a query of the representative object in the representative map, accessing at least one linked information of interest and generating a signal to provide access to the at least one linked information of interest via the link.”, claims 40 and 41 are amended similarly.

In regards to 35 USC 101, the instant claims were determined to be directed to subject matter which is in the “virtual environment” and directed to a technological improvement of the interface thereof. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698